                                                                        u   .L HVVv.n.   u   .L HVVv.n.   Ll"\ V n n   LL.I:"'

            Case 1:19-cv-10436-ER Document 7 Filed 12/05/19 Page 1 of 1
              Case 1:19-cv-10436-AKH Document 5 Filed 11/27/19 Page 1 of 1

  STROOCK


November 27, 2019                                                                                       Raymond A. Garcia
                                                                                                 Direct Dial: 212.806.5485
                                                                                                        Fax: 212.806.6006
                                                                                                      rgarcia@stroock.com

Hon. Alvin K. Hellerstein
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NewYork 10007

Re:       Chambers v. HSBC Bank USA,                 N.A.. Case No. 1:19-cv-10436-AKH
Dear Judge Hellerstein:

We represent defendant HSBC Bank USA, NA. ("HSBC") in the above-referenced action and
write to request an extension of time to respond to the Complaint filed by plaintiff Patrice
Chambers ("Plaintiff'). The current deadline for HSBC to respond is December 6, 2019. To
provide HSBC with additional time to investigate the allegations in the Complaint and in light of
the year-end holidays, HSBC requests a 30-day extension, to and including January 6, 2020, to
respond to the Complaint. HSBC has not previously requested any extension and Plaintiff, by
and through Plaintiffs counsel, consents to the extension requested herein.

Respectfully submitted,

/sf Raymond A. Garcia
                                                                         USDCSDNY
Raymond A. Garcia
                                                                         DOCUMENT
cc:       All Counsel (via ECF)                                          ELECTRONICALLY FILED
                                                                         DOC#:'------,--+----
                                                                         DATE FILED: --'---+---'-.I-+--+---




STRDOCK & STROOCK & LAVAN LLP New York • Los Angeles • Miami • Washington, DC
160 Malden Lane, New York, NY 10038-4962 • T. 212.806.5400 • F. 212.808.6006 • www.stroock.com
